       Case 1:20-cv-03251-UA Document 2 Filed 04/20/20 Page 1 of 22




               UNITED STATES DISTRICT COURT
          FOR THE SOUTHERN DISTRICT OF NEW YORK
              Daniel Patrick Moynihan U.S Courthouse
                          500 Pearl Street
                        New York, NY 10007
                           (212) 805-0136

ANDREW U. D. STRAW,   )
   Plaintiff,         )                 Case No.:    20cv3251
                      )
     v.               )
                      )
WOLTERS KLUWER UNITED )                 Hon.
STATES INC.,          )                 Judge Presiding
LISA G. LERMAN,       )                 Hon.
PHILIP G. SHRAG,      )                 Magistrate Judge
ROBERT RUBISON,       )
     Defendants.      )                 Jury Trial Demanded

                             COMPLAINT

I, plaintiff Andrew U. D. Straw, for my Complaint against the defendants
herein, allege that language printed against my interest in a book by the
above individuals and published by Wolters Kluwer was in fact
retaliation for my ADA work and inflicted emotional injuries as well:

                          PERSONAL FACTS

1.   My residence is in the Philippines now. I have no office myself.

2.   I have engaged in reform efforts to protect disability access.

3.   I live at 40% of the poverty level now because I support my home

health aide and 4 Filipino children whose fathers abandoned them or

were murdered in front of them. Due to the lack of justice in the United


                                    1
       Case 1:20-cv-03251-UA Document 2 Filed 04/20/20 Page 2 of 22




States, the abuses of my person, and many violations of my human rights

under International Law, the Philippines Department of Justice certified

me as an asylum seeker on October 2, 2019. Exhibit 2.

                            DISABILITIES

4.   I have severe physical and mental disabilities from public service.

I hereby incorporate by reference the following documents from Straw v.

Village of Streamwood, et. al., 3:16-cv-50387 (N.D. Ill.): my affidavit

regarding disabilities, Exhibit 4 in that case, and all evidence thereof

mentioned in that affidavit, Exhibits 5-10. The x-rays of my broken legs

and pelvis are easily seen on the webpage I set up to display and explain

my          disabilities,        including          mental            ones:

http://disability.andrewstraw.com

5.   I have been attacked for having mental disabilities from being

poisoned at my birth when I was born aboard Camp LeJeune Naval

Hospital,    part     of    a    massive      EPA      Superfund      site.

http://camplejeune.andrewstraw.com

6.   I have been adjudicated as disabled by Illinois Court of Appeals,

which recognized that I am a disability rights public figure. Straw v.

Chamber, 2015 IL App (1st) 143094-U (at *2).


                                    2
        Case 1:20-cv-03251-UA Document 2 Filed 04/20/20 Page 3 of 22




7.    I was also adjudicated in 2020 as disabled for purposes of the ADA,

Title II, in the final ORDER of Straw v. North Carolina, 7:18-cv-74-M

(E.D. N.C. 2020); on appeal at Straw v. North Carolina, 20-1295 (4th Cir.).

8.    I am a disability rights political figure because I founded “Disability

Party” on 2/5/2013 and it now has thousands of followers in the U.S.A.

and abroad.

9.    The ADA Amendments Act of 2008 guarantees that mitigating or

ameliorating treatments should be disregarded when considering the

disability. 42 USC §12102(4)(E)(i). The same standard is true of the

Rehabilitation Act of 1973.

10.   The state of my right hip and right femur and left leg and ankle

show that I would be in a wheelchair all the time without that metal

keeping me together. I am even missing a large portion of the top of my

right femur from the total hip replacement, which includes a prosthetic

partial femur. I must be considered as a person who uses a wheelchair

because I could be in that state with a single trip and fall, I have used a

wheelchair in the past, and the ADA says I am in that “wheelchair-using

state” forever as a matter of law. 42 USC §12102(4)(E)(i).




                                     3
        Case 1:20-cv-03251-UA Document 2 Filed 04/20/20 Page 4 of 22




11.   I have sued the City of South Bend in Indiana and sought the

assistance of the Federal Highway Administration’s Office of Civil Rights

in 2015. Straw v. City of South Bend, et. al., 3:16-cv-342-JED-MGG (N.D.

Ind.). FHWA assisted me.

12.   FHWA said that blocking accessible features with snow is

prohibited under the ADA, Title II. (Exhibit 16, Straw v. Streamwood).

I settled with South Bend years ago. Similarly, I settled with Kane

County, Illinois, on or about March 2017 due to that local government

leaving a large pile of snow in 50% of its handicap parking serving the

Election Board office when I was a congressional candidate there.

13.   These settlements are evidence that my ADA work in the N.

District of Illinois and the N. District of Indiana is yielding some results

for people with disabilities. I have also set an Illinois human rights

precedent that businesses deliberately piling snow into handicap parking

is discrimination on its face. Straw v. Reposteria, 2015CP3451 (Ill. Hum.

Rts. Comm. 2018). I had standing to do this because of my physical

disabilities obtained from my sacrifice to 400+ Indiana courts.

14.   The Indiana Supreme Court has discriminated against me for the

past 19 years for the reasons I gave in Straw v. Indiana Supreme Court,


                                     4
        Case 1:20-cv-03251-UA Document 2 Filed 04/20/20 Page 5 of 22




et. al., 1:16-cv-3483-SEB-TAB (S.D. Ind.); Andrew U. D. Straw v. State of

Indiana, by Gov. Eric Holcomb, 49D10-1907-PL-030392 (Marion County

Superior Court #10). See also: http://camplejeune.andrewstraw.com/

15.   Indiana attacked my Camp LeJeune disability, bipolar disorder,

and has persisted in attacking me on that basis for 19 years since I

revealed it as an Indiana Supreme Court employee applying for the bar

exam in 2001.

16.   I am suing the United States in Virginia for the massive due process

disability civil rights violation infestation in the Midwest federal courts,

including the 7th Circuit hiring my appellee and making him a federal

judge before disfavoring me in his favor in my appeal by inventing unique

res judicata law when he was never my defendant before and his ADA

violations were never evaluated. Straw v. U.S. District Court, et. al.,

1:18-cv-278-CMH (E.D. Va. 2020) (NB: Dkts. 7 & 20) (NoA and Docketing

Statement filed, March 2020).

17.   I am very sensitive and absolutely intolerant to disability

discrimination and denial of my rights to accommodations and this

increases    the    level    of   damages      that     are    due     here.




                                     5
        Case 1:20-cv-03251-UA Document 2 Filed 04/20/20 Page 6 of 22




                                  BOOK

18.   This case is about a book that injured me. The book is called Ethical

Problems in Law and was published by defendant Wolters Kluwer USA

Inc. in February 2020. eISBN 978-1-5438-1744-7.            I found myself

mentioned at the following Google Books link, open to the public:

19.   https://books.google.com.ph/books?id=7anODwAAQBAJ&pg=PT59

7&dq=andrew+straw+%22lawyer+should+have+known%22&hl=en&sa

=X&ved=0ahUKEwjWto2D1azoAhXOGaYKHSTgCCAQ6AEIKDAA#v=

onepage&q=andrew%20straw%20%22lawyer%20should%20have%20kn

own%22&f=false

20.   The language I object to concerns my bogus Indiana Supreme Court

discipline.

21.   I sued twice to stop that Indiana discipline because it represented

a retaliation against my ADA complaint about the Indiana Supreme

Court and over a decade of disability violations. My ADA complaint was

not filed by the Indiana Supreme Court clerk twice, and after the second

refusal, he sent it to the ADA coordinator of the Court. Before responding

to me, this ADA coordinator attacked me with a disciplinary complaint

just days after she received my ADA complaint.           Straw v. Indiana


                                     6
        Case 1:20-cv-03251-UA Document 2 Filed 04/20/20 Page 7 of 22




Supreme Court, et. al., 1:16-cv-3483-SEB (S.D. Ind. 2/16/2017)(Dkts. 1-

11 & 1-13). http://discipline.andrewstraw.com

22.   With my federal lawsuit still open, the Indiana Supreme Court

issued its discipline.   180 days of suspension that was reciprocally

adopted by 4 U.S. District Courts, lasting over 3 years because there was

no hearing any other fairness. There was an avalanche of due process

violations here and I invite the Court to review them on my links

dedicated to this purpose. http://discipline.andrewstraw.com

23.   http://dueprocess.andrewstraw.com

24.   http://bipolar.andrewstraw.com

25.   http://camplejeune.andrewstraw.com

26.   http://curtishill.andrewstraw.com

27.   http://crime.andrewstraw.com

28.   The Virginia State Bar convened a 3-judge panel to review

thousands of pages of evidence I provided and I appeared telephonically

before that panel to defend myself. The VSB found that I had not done

anything worthy of any discipline at all, not even a private reprimand or

fine of any kind. VSB stated that I had proven by clear and convincing

evidence that I would not be disciplined in Virginia for the exact same


                                     7
        Case 1:20-cv-03251-UA Document 2 Filed 04/20/20 Page 8 of 22




actions and found that my cases and filings Indiana attacked were not as

bad as Indiana said, finding them not to be “totally frivolous.”

29.   https://www.vsb.org/docs/Straw-062217.pdf

30.   The Indiana Supreme Court attacked my federal ADA cases as

frivolous, but in one case, the judge did not find that my case was

frivolous, objecting to my standing and dismissing on that grounds.

31.   This was the case the defendant authors and the publisher

defendant chose to write about.

32.   The background was 2014 and the U.S. Department of Justice had

achieved a victory over LSAC for disability violations in the

administration of the LSAT. This was national news, the fact that LSAC

was identifying which LSAT takers asked for disability accommodations

by sending that information to the law schools they were applying to.

33.   https://www.justice.gov/opa/pr/law-school-admission-council-

agrees-systemic-reforms-and-773-million-payment-settle-justice

34.   LSAC     was    found    in    contempt     over   this      in   2019:

https://www.lawyersmutualnc.com/blog/lsat-found-in-contempt-for-

disability-accommodations




                                     8
        Case 1:20-cv-03251-UA Document 2 Filed 04/20/20 Page 9 of 22




35.   I cannot imagine a greater example of an entire law school system

nationwide engaging in disability discrimination.

36.   After being so aghast at this national discrimination and knowing

that state courts discriminate, Tennessee v. Lane, 541 U.S. 509 (2004), I

investigated a response.     I first asked the ABA if it collected this

information or would start, and the answer was no. That was private. I

like to resolve such matters privately if possible.

37.   I was the statistical analyst for the entire Indiana judicial branch

and was hired by the Chief Justice and the State Court Administrator in

2000. I know the value of statistics. Some people might find stats to be

dry, but I see them as accurately describing stories and situations.

38.   What I found was that the ABA forced all law schools as a condition

of accreditation to collect certain statistics. Form 509 is what the ABA

uses and all law schools must fill it out.

39.   Form 509 directs the law schools to collect data on gender and race,

but not disability. There is no privacy issue in this data and it has been

collected this way for gender and race for decades.

40.   Obviously, there are several reasons for gathering civil rights data

such as this and it includes ensuring that women and minorities improve


                                     9
       Case 1:20-cv-03251-UA Document 2 Filed 04/20/20 Page 10 of 22




their numbers in the profession. Further, the form is published on the

webpage for every law school so the public can see the progress. Further,

prospective law students can choose to go to a school that is doing better

on the numbers.

41.   I sued the top 50 law schools and the ABA for not doing the exact

same thing for disabled law students. The LSAC LSAT scandal was

ample reason to ask for this. I should have been granted ADA tester

standing status under either Title II or Title III of the ADA because both

public and private law schools have to file Form 509. After a hearing

wherein the judge brought to my attention the sheer amount of answers

and motions to dismiss, I decided to winnow the case down to the ABA,

since it publishes Form 509.

42.   Despite the fact that I was investigating a law school to pursue a

Ph.D. or SJD on this very topic, the judge said I did not have standing.

43.   I did not appeal. I was a novice at federal lawsuits and this was

about the 2nd one I had ever filed. Given the lack of tester standing in

the 7th Circuit that I later discovered trying to force local governments to

keep the snow off of their sidewalks, I was wise not to appeal. Straw v.

Village of Streamwood, et. al., 17-1867 (7th Cir. 2018)


                                    10
       Case 1:20-cv-03251-UA Document 2 Filed 04/20/20 Page 11 of 22




44.   I now know that other circuits do provide tester standing under the

ADA, both Titles II and III. Tandy v. City of Wichita, 380 F.3d 1277 (10th

Cir.); Nanni v. Aberdeen Marketplace, Inc., 878 F.3d 447 (4th Cir. 2017).

45.   Those statistics are more important today than the information for

women and minorities. There has not been a national discrimination

crisis like that with disabilities for women or minorities, but those groups

get this information and they are forging rapidly ahead. Women in 2020

are the editors of all of the top 16 law reviews in the United States.

46.   The book ridiculed me by making me seem totally incompetent just

for asking this information, but it seems the only information the

defendants relied upon was the Indiana discipline order. In Re Straw, 68

N.E.3d 1070 (Ind. 2/14/2017).

47.   This makes the defendants both incompetent and biased in favor of

my abusive former employer.        They should have asked me before

ridiculing me and to see this blistering attack in a major book on legal

ethics cannot stand.

48.   The language I object to is as follows, from Google Books preview:

           The lawyer should have known that his claims were
           groundless. Attorney Andrew Straw asserted baseless claims
           or defenses in four different lawsuits. In one of these four (as
           an example), he sued the American Bar Association and 50

                                    11
       Case 1:20-cv-03251-UA Document 2 Filed 04/20/20 Page 12 of 22




           law schools to require each defendant to collect disability data
           from students and faculty and supply it to him. The
           Americans with Disabilities Act (ADA), under which he made
           his claim, did not require such disclosure. In fact, if the data
           had been disclosed, it would have violated law protecting the
           privacy of student records. Straw was found to have violated
           Rule 3.1 by filing lawsuits that had no legal basis. * * *

49.   I did no such thing and my original complaint (Ex. 1) and amended

complaint (Ex. 2) only asked that the ABA start collecting data the same

way it does for gender and race. I did not ask for private data about

individuals and this is the garbage, the falsehood that needs to be

denounced publicly. See ¶50, Request for Relief. All I asked was to add

more data to Form 509.

50.   The defendants colluded with a known ADA violator in the Indiana

Supreme Court and repeated those Indiana falsehoods. The defendants

are colluding with a state supreme court that bans all disabled people

from practicing law. Straw v. Indiana, 20-1332 (4th Cir.).

51.   My reasons for asking the ABA to collect this data were sound

reasons, not frivolous or unethical reasons.

52.   The insinuation that I wanted to invade someone’s privacy was

nonsense. It is no more an invasion to ask about disability than it is to

ask about gender and race. This was a straw man argument based on a


                                    12
       Case 1:20-cv-03251-UA Document 2 Filed 04/20/20 Page 13 of 22




falsehood used by the Indiana Supreme Court to justify its discrimination

and attacks on me in retaliation.

53.   Not only was it not unethical for me to make those demands, I was

correct and should have been granted the relief. Harvard Law School

now collects this information and started doing so in the same year, 2017,

that the Indiana Supreme Court began its discipline because of my case.

Harvard Law School revealed in 2019 that its law students have mental

illness, 60% of them. https://abovethelaw.com/2019/12/mental-health-

issues-take-center-stage-at-harvard-law-school/

54.   Now, if I were so wrong, how could Harvard both collect that

information and reveal it to the media? The fact is that I was 100% right

and my discipline was an abuse and I will have my revenge after all.

Indiana will be reformed and it will stop violating lawyers with

disabilities, suspending them all categorically, along with its friends in

the federal courts who enabled this. http://reform.andrewstraw.com

55.   It is worth noting that in 2018, the ABA settled with me after I sued

it a second time, this time for expelling me based on the bogus Indiana

discipline that was based on my 2014 case against the ABA. Straw v.

ABA, 18-1795 (7th Cir. June 2018). An insurance company also settled


                                    13
       Case 1:20-cv-03251-UA Document 2 Filed 04/20/20 Page 14 of 22




with me in 2019 after refusing to do business with me. I cannot name

this defendant due to the agreement. I had a variety of settlements

before this concerning handicap parking, including against Kane County,

Illinois, South Bend, Indiana, Pete Buttigieg (as mayor of South Bend),

and several businesses in Illinois that left snow in their handicap parking

or       had        no        handicap         parking        at       all.

http://www.andrewstraw.com/accessviolations.html

56.   Even the Federal Highway Administration stepped in and agreed

with me that handicap parking must be provided and must not be blocked

with snow. Those victories show that I know what I am talking about, I

am a civil rights leader, and I must have justice against these law

professors who don’t know what they are talking about and published

very hurtful and painful things against me without even asking me what

happened.

                         COUNT I: ADA TITLE V

57.   The ADA Title V prohibits retaliation for filing any ADA lawsuit or

proceeding. I had a right to file that 2014 ABA lawsuit. 42 U.S.C. §

12133. Straw v. American Bar Association Section of Legal Education

and Admission to the Bar et. al., 1:14-cv-05194-TMD (N.D. Ill. 2015).


                                    14
       Case 1:20-cv-03251-UA Document 2 Filed 04/20/20 Page 15 of 22




Indiana’s attack on this ABA lawsuit was retaliation against it. 42 U.S.C.

§ 12203. The ABA expelled me because of Indiana and its discipline but

settled with me in 2018 after I sued the ABA a second time. Straw v.

ABA, 18-1795 (7th Cir. 2018).

58.   The Indiana Supreme Court was not a party to either lawsuit and

was not privy to either. In fact, the disciplinary complaint (filed 9/3/2014)

was filed against my 2014 ABA lawsuit before the judge even dismissed

it in 2015 or said a word against it. http://discipline.andrewstraw.com

Indiana did not even know how the case would turn out when it started

attacking it as unethical using its ADA coordinator. That’s because the

disciplinary complaint was simply the response to my own ADA

complaint about the Indiana Supreme Court. It’s obvious that it was

retaliation.

59.   My lawsuit was meant to address a national discrimination

problem revealed by the U.S. DOJ in the same year. The ABA has not

fixed this and Form 509 still needs to include disability in 2020. I keep

asking and the answer is still no, even though Harvard Law School

agrees with me and has collected this information for the past 3 years.




                                     15
       Case 1:20-cv-03251-UA Document 2 Filed 04/20/20 Page 16 of 22




60.   42 U.S.C. § 12203 and 28 C.F.R. § 35.134 prohibit retaliation by

anyone. See also, http://www.ada.gov/reg2.html and

61.   https://www.ada.gov/taman2.html#II-3.11000:

           II-3.11000 Retaliation or coercion. Individuals who exercise
           their rights under the ADA, or assist others in exercising their
           rights, are protected from retaliation. The prohibition against
           retaliation or coercion applies broadly to any individual or
           entity that seeks to prevent an individual from exercising his
           or her rights or to retaliate against him or her for having
           exercised those rights. Any form of retaliation or coercion,
           including threats, intimidation, or interference, is prohibited
           if it interferes with the exercise of rights under the Act.

           ILLUSTRATION 1: A, a private individual, harasses X, an
           individual with cerebral palsy, in an effort to prevent X from
           attending a concert in a State park. A has violated the ADA.

           ILLUSTRATION 2: A State tax official delays a tax refund for
           M, because M testified in a title II grievance proceeding
           involving the inaccessibility of the tax information office. The
           State has illegally retaliated against M in violation of title II.

62.   Republishing the vicious attacks of my former employer and a

disloyal ADA coordinator and saying “I should have known better”

amount to additional retaliation and collusion with that state supreme

court. Since Title II of the ADA allows for damages, so does a collusion

with a Title II entity under Title V. Barnes v. Gorman, 536 U.S. 181

(2002) allowed compensatory damages of $1 million under Title II.

ADA TITLES II/V RETALIATION DAMAGES: $1,000,000

                                    16
       Case 1:20-cv-03251-UA Document 2 Filed 04/20/20 Page 17 of 22




               COUNT II: INTENTIONAL INFLICTION
                   OF EMOTIONAL DISTRESS

63.   Since I am a public figure, I am limited in my ability to demand

relief for defamation. However, the attack on me and the claim that I am

an unethical lawyer go to the very heart of me as a person. Further, my

disability from being poisoned by the U.S. Marine Corps causes me to

experience extreme emotional turmoil when someone mistreats me in

this way, so publicly, so hatefully. I have an eggshell skull due to my

bipolar disorder, a mental illness based on physical changes to my brain,

especially the hippocampus, as is easily verified from medical literature.

64.   https://www.sciencedaily.com/releases/2017/01/170124144000.htm

65.   This is why I take physical substances to treat the physical

condition: Lithium Carbonate, Quetiapine, and Propanolol.

66.   Concerning IIED:

              * * * [U]nder New York law, a cause of action alleging
              intentional infliction of emotion distress "has four
              elements: (i) extreme and outrageous conduct; (ii) intent to
              cause, or disregard of a substantial probability of causing,
              severe emotional distress; (iii) a causal connection between
              the conduct and injury; and (iv) severe emotional distress"
              (Howell v New York Post Co., 81 NY2d at 121; see Klein v
              Metropolitan Child Servs., Inc., 100 AD3d 708, 710; see
              also    2A     NY    PJI2d      3:6    at    54-55    [2014]).



                                    17
       Case 1:20-cv-03251-UA Document 2 Filed 04/20/20 Page 18 of 22




67.   Here, under oath, I allege (element iv) to have been severely

distressed and made physically and mentally sick by this publication on

the subject of me and my ADA work to help the disabled public and

disabled law students. The ABA case was and is an ADA case. The

defendants should not have published those falsehoods about me and in

fact should have kept their mouths shut if they did not have something

constructive to say about improving disability access in law school

admissions. They didn’t ask me. They just piled on with my former

employer who was abusing me.

68.   Here, the causal connection (element iii) is the very public

publishing of this attack on me in a professional publication that will be

available in law school libraries forever unless something is done now.

This will be injuring me permanently and even after my death.

69.   The language suggesting I should have known that my case was

unethical shows the deliberate nature of it (element ii).

70.   Any child knows that it is wrong to deliberately hurt a disabled

person and in this case, I am disabled and adjudicated that way. I am

severely disabled from the crimes of others and I live in poverty on SSDI.

http://crime.andrewstraw.com & http://disability.andrewstraw.com


                                    18
       Case 1:20-cv-03251-UA Document 2 Filed 04/20/20 Page 19 of 22




71.   Attacking a disabled lawyer who meticulously documented a

method to address national disability discrimination in law school

admissions is picking on a disabled person trying to help other disabled

people. It is so outrageous to do this (element i). Even the Bible makes

it a terrible sin to pick on and hurt a disabled person. Lev. 19-14. A court

should certainly not allow it.

72.   Regarding the eggshell skull, I cite to: Williams v. Bright, 230

A.D.2d 548, 658 N.Y.S.2d 910, 912 n. 2 (1st Dep't 1997) (recognizing that

the “eggshell skull doctrine” is “traditionally [applied] to a plaintiff's

preexisting physical condition, mental illness or psychological disability.”

Stampf v. Long Island R.R. Co., 761 F.3d 192 (2nd Cir. 2014)).

73.   DAMAGES FOR IIED: $4,000,000

74.   TOTAL DAMAGES: $5,000,000

                         PRAYER FOR RELIEF

75.   I demand $5,000,000 in compensatory damages. I do not claim

punitive damages but would accept them on the IIED count if the Court

or a jury deems it is warranted.

76.   I also demand an injunction to remove the language about me from

every copy of this book or recall the book altogether and do a reprint not


                                    19
          Case 1:20-cv-03251-UA Document 2 Filed 04/20/20 Page 20 of 22




including me or noting that what I did published in that book was not

unethical by any means. If the book is not recalled, a note should be

placed in every copy that, “Andrew U. D. Straw’s efforts were reforms in

nature and he did not seek anyone’s private information to be given to

him, but instead factually his demand was just to modify the ABA Form

509 so disability is treated the same as race and gender. This is a

reasonable request that should have been granted and would be in this

Court.”

                        DECLARATORY JUDGMENT

77.   I seek declaratory judgment that even though my 2014 ADA case

against the ABA was dismissed, it was not frivolous. Also, I seek a

declaration that asking for the same information women and minorities

get on the ABA Form 509 is reasonable and mild in addressing the LSAC

LSAT discrimination. I ask exoneration and that I was asking for a

change that is in the public interest.        My other 3 cases were about

parenting time rights for a disabled parents, health and disability

privacy when a newspaper demanded my Medicare account access, and

punishment for an ADA coordinator and state supreme court for

interference in low court cases to inflict damage on a former employee of


                                       20
       Case 1:20-cv-03251-UA Document 2 Filed 04/20/20 Page 21 of 22




the Court.    All of my cases should be declared reasonable and not

frivolous. http://reform.andrewstraw.com

                     JURISDICTION AND VENUE

78.   This Court has jurisdiction over this action under 28 U.S.C. § 1331,

as it is a federal question action based on the ADA Titles II & V, which is

valid legislation under the 14th Amendment. The additional count for

Intentional Infliction of Emotional Distress falls under supplemental

jurisdiction. 28 U.S. Code § 1367

79.   Venue properly lies in this federal district under 28 U.S.C. §1391(b),

as the defendant publisher is a New York corporation located in New

York City and acted with collusion. The other defendants can be expected

to participate here since they voluntarily published and caused injury

through the New York City publisher.

I, Attorney Andrew U. D. Straw, certify that to the best of my knowledge,
information, and belief, formed after an inquiry reasonable under the
circumstances, that the above statements and factual representations
are true and correct under penalty of perjury. DATE: April 13, 2020

Respectfully submitted,



s/ ANDREW U. D. STRAW
700 12th ST NW, STE 700, PMB 92403
Washington, D.C. 20005
Telephone: (847) 807-5237 andrew@andrewstraw.com
                                    21
       Case 1:20-cv-03251-UA Document 2 Filed 04/20/20 Page 22 of 22




                     CERTIFICATE OF SERVICE

I, Andrew U. D. Straw, certify that I filed the above COMPLAINT and 2
EXHIBITS and 4 COMPLETED SUMMONS FORMS and a CIVIL
COVER SHEET and IFP MOTION with IFP AFFIDAVIT and MOTION
FOR U.S. MARSHAL SERVICE and 4 USM 285 FORMS with the Clerk
of this Court via U.S. Mail, First Class and Postage Prepaid using
Docsmit.com, on April 13, 2020, and this will be served on all attorneys
of record as well as permanently available through Pacer.gov.

Regarding my signatures, I ask that the signature affixed hereto be
considered my original signature since it was created on paper with a
permanent marker by me in 2011 and as it appears here and elsewhere,
it should be considered a stamp, with the ink or toner of the printer
recreating my original signature identically. When Docsmit prints my
documents and this signature, it has my full permission to do so and it is
my original signature created and adopted by me. This is the original
signature stamp I reference:




Respectfully submitted,


s/ ANDREW U. D. STRAW
700 12th ST NW, STE 700
PMB 92403
Washington, D.C. 20005
Telephone: (847) 807-5237
andrew@andrewstraw.com
Plaintiff, Proceeding Pro Se
www.andrewstraw.com




                                    22
